Holmes, J.
It was competent to prove the discovery of gin and whiskey in the defendant’s bar-room. Commonwealth v. Kahlmeyer, 124 Mass. 322. Commonwealth v. Intoxicating Liquors, 116 Mass. 27. Therefore it was competent to prove the circumstances of the discovery. But, further, evidence of the bar-keeper’s conduct was admissible in connection with the other facts as tending to show that the defendant was guilty. If liquor was kept for sale in the defendant’s bar-room by the defendant’s bar-keeper, the jury might think it unlikely, as matter of common experience, that it would be kept for sale there without the defendant’s consent, and might infer his consent on that ground. Commonwealth v. Briant, 142 Mass. 463, 465. Commonwealth v. Holmes, 119 Mass. 195. Commonwealth v. Edds, 14 Gray, 406, 409. Commonwealth v. Nichols, 10 Met. 259. And they might infer that the liquor was kept there for the purpose of unlawful sale, from its presence and the attempt to conceal it.

Exceptions overruled.